Order entered October 14, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-01144-CV

                 IN RE: ESTATE OF WILLIAM GRIFFITH, DECEASED

                           On Appeal from the Probate Court No. 1
                                    Dallas County, Texas
                            Trial Court Cause No. PR-19-00996-1

                                           ORDER
       Before the Court is appellants’ October 8, 2019 unopposed motion for an extension of

time to file their brief on the merits.   We GRANT the motion TO THE EXTENT that

appellants shall file their brief by November 5, 2019. This is an accelerated appeal that must be

resolved within 120 days of the date the appeal was perfected. See TEX. CIV. PRAC. & REM.

CODE ANN. § 15.003(b)(2). Accordingly, we caution appellants that further extension requests

will be strongly disfavored.


                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE